UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 19-7352


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

GABUL ABDULLAHI ALI,

                  Defendant - Appellant.



                                    No. 19-7557


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ABDI WALI DIRE,

                  Defendant - Appellant.



                                    No. 19-7658


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,
             v.

MOHAMMED MODIN HASAN,

                    Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:10-cr-00056-MSD-FBS-2; 2:16-cv-
00393-MSD; 2:10-cr-00056-MSD-FBS-3; 2:16-cv-00433-MSD; 2:10-cr-00056-MSD-
FBS-1; 2:16-cv-00227-MSD)


Submitted: February 14, 2022                                      Decided: March 15, 2022


Before MOTZ and KING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gabul Abdullahi Ali, Abdi Wali Dire, Mohammed Modin Hasan, Appellants Pro Se.
Aidan Taft Grano-Mickelsen, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       In these consolidated appeals, Gabul Abdullahi Ali, Abdi Wali Dire, and

Mohammed Modin Hasan seek to appeal the district court’s orders denying relief on their

28 U.S.C. § 2255 motions. The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Appellants have not

made the requisite showing. Accordingly, we deny a certificate of appealability in each

case and dismiss the appeals. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 DISMISSED




                                              3